Citation Nr: 1745797	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for residuals of a traumatic brain injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing in April 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On March 19, 2015, VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM 5). The provisions of that final rule, however, do not apply to applications for benefits received by VA or that were pending before the AOJ on or after August 4, 2014. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  In such cases the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) apply.  Given the date that the appellant perfected his appeal, this is such a case.

A July 2016 VA examiner diagnosed the Veteran with forgetfulness, memory loss, and fear.  Those symptoms are not diagnoses under DSM-IV.  As such, a new VA examination is required to determine whether the Veteran has any acquired psychiatric disorder, and if so, whether it is at least as likely as not that the disorder is related to service.

Further, in January 2015, VA denied entitlement to service connection for residuals of a traumatic brain injury, and declined to reopen a claim of entitlement to service connection for headaches.  In September 2015, the appellant filed a timely notice of disagreement.  In July 2017, VA issued a statement of the case, but did not address the claim of entitlement to service connection for residuals of a traumatic brain injury.  In July 2017, the Veteran requested a hearing on the issue of entitlement to service connection for headaches.  As no hearing has been held, and as a statement of the case has yet to be issued regarding residuals of a traumatic brain injury, further development is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA psychiatric examination by a board of two examiners, i.e., one VA psychiatrist and one VA psychologist who have not heretofore seen or examined him.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be added to the claims file showing that notice scheduling the examination was sent to his last known address.  It should also indicate whether any notice sent was returned as undeliverable.  The Veteran is advised that it is his responsibility to keep VA appraised as to his whereabouts.

The examiners must take into consideration that:

a. In December 1971 the Veteran sustained a laceration to the head requiring multiple stiches.  He was also involved in an accident requiring facial stiches.
   
b. While on active duty, the Veteran did report a history of depression.
   
c. The Veteran has a long history of drug and alcohol abuse, and he has been diagnosed with acquired psychiatric disorders.
   
d. The July 2016 VA examiner found that the Veteran's symptoms of forgetfulness, memory loss and fear were related to his injury while on active duty.

The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the examiners must integrate all prior psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature and etiology of any diagnosed psychiatric disorder.  

Following the examination and a careful review of the record, the examiners must offer a joint opinion addressing, for each diagnosed psychiatric disorder, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service, to include complaints of depression while in service in 1972.  

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training to offer an opinion.

2. After the development requested has been completed, the RO is to ensure that the examination report is in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, corrective procedures must be implemented.  The RO must further ensure that all required development under the Veterans Claims Assistance Act of 2000 has been completed.  

3. The RO must issue a statement of the case addressing the issue of entitlement to service connection for residuals of a traumatic brain injury.  The appellant is advised that the Board will not exercise appellate jurisdiction in the absence of a timely perfected appeal.   

4.  Then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as well as his claim to reopen the issue of entitlement to service connection for headaches.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

4. If any claim remains denied schedule the Veteran a hearing per his July 2017 request.  Appropriate notification should be provided to the appellant and his representative, and such notification should be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


